Exhibit 10.5

MODEL AGREEMENT

For Employees of the Irish Subsidiaries who are Non-US Taxpayers

MAX CAPITAL GROUP LTD.

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the     
day of                     , 2         (the “Grant Date”) by and between Max
Capital Group Ltd. (the “Company”), and                      (the “Grantee”),
evidences the grant by the Company of restricted Common Stock units (the
“Award”) to the Grantee on such date and the Grantee’s acceptance of the Award
in accordance with the provisions of the Company’s 2000 Stock Incentive Plan, as
amended, (the “Plan”), a copy of which is attached hereto as Exhibit A. The
Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 8
thereof for services to be rendered to the Company by the Grantee.

 

2. Restricted Stock Units Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate,
                     restricted Common Stock units (“Restricted Stock Units”),
which shall be subject to the terms of the Plan and this Agreement.

 

  (b) The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books of the Company (the “Account”). On any
given date, the value of each Restricted Stock Unit comprising the Award shall
equal the Fair Market Value of one share of Common Stock. The Award shall vest
and settle in accordance with Section 3 hereof.

 

3. Vesting and Settlement.

 

  (a) Except as otherwise provided in the Plan and this Agreement, the
Restricted Stock Units shall vest and become non-forfeitable on             
(the “Vesting Date”); provided, that, the Grantee is then employed by the
Company or any of its Subsidiaries. If the Grantee’s employment is terminated at
any time prior to the Vesting Date, the unvested Restricted Stock Units subject
to the Award shall automatically be forfeited upon such termination of
employment, unless otherwise provided in Section 3(b) or Section 3(c). On the
Vesting Date, the Company shall settle the Restricted Stock Units and as a
result thereof (i) issue and deliver to the Grantee one share of Common Stock
for each such Restricted Stock Unit (the “RSU Shares”) (and upon such
settlement, the Restricted Stock Units shall cease to be credited to the
Account) and (ii) enter the Grantee’s name as a stockholder of record with
respect to the RSU Shares on the books of the Company.

 

  (b)

Pro Rata Vesting. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below) [or without Cause (as defined in the Plan) or by
the Grantee for Good Reason (as defined below)], a pro rata portion of the
Restricted

 

1



--------------------------------------------------------------------------------

 

Stock Units shall vest and be settled in accordance with the last sentence of
Section 3(a) as of the date of such termination, and all other unvested
Restricted Stock Units shall immediately terminate and be forfeited. The pro
rata portion of the Restricted Stock Units that vests shall be calculated by
multiplying the number of Restricted Stock Units by a fraction, the numerator of
which shall equal the number of consecutive days the Grantee is employed by the
Company or any of its Subsidiaries from the Grant Date to the date of
termination, and the denominator of which shall equal              (rounded to
the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon thirty
(30) days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice. The Grantee shall have “Good Reason” to terminate his/her
employment within thirty (30) days after the Grantee has knowledge of the
occurrence, without the Grantee’s written consent, of one of the following
events that has not been cured, if curable, within thirty (30) days after a
notice of termination has been given by the Grantee to the Company or its
Subsidiary, as applicable: (i) any material and adverse change to the Grantee’s
duties or authority which are inconsistent with his/her title and position,
(ii) a material diminution of the Grantee’s title or position; or (iii) a
reduction of the Grantee’s base salary; or (iv) any other reason which the
Company determines in its sole discretion is Good Reason; provided, however,
that, if termination for “Good Reason” is defined in the Grantee’s employment
agreement, the definition in the employment agreement shall apply for purposes
of this Section 3.

 

  (c) Full Vesting. Upon the Grantee’s Retirement, vesting (and settlement)
shall continue according to the schedule set forth in Section 3(a) as if the
Grantee were still employed; provided, that, during the period following
Retirement and prior to the Vesting Date, the Grantee does not enter into any
employment, consulting, service or similar arrangements or accept any
directorship that has not been pre-approved by the Committee in its sole
discretion. In the event that the Grantee does enter into any such employment,
consulting, service or similar arrangement or accepts any unapproved
directorship, all unvested Restricted Stock Units shall be immediately
forfeited. For purposes of this Agreement, “Retirement” shall be defined as when
the Grantee retires from the Company or a Subsidiary, as applicable, if the sum
of the Grantee’s age and years of service as an employee of the Company and its
Subsidiaries equals at least 55.

 

  (d) Change in Control. Upon the occurrence of a “Change in Control” (as
defined in the Plan), all unvested Restricted Stock Units shall automatically
become vested and shall be settled in accordance with the last sentence of
Section 3(a).

 

4.

Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Stock for which the Record Date (for purposes of this Agreement, the
“Record

 

2



--------------------------------------------------------------------------------

 

Date” is the date on which shareholders of record are determined for purposes of
paying the cash dividend on Common Stock) occurs after the Grant Date, the
Grantee shall receive a cash payment equal to the amount of the ordinary cash
dividend paid by the Company on a single share of Common Stock multiplied by the
number of Restricted Stock Units awarded under this Agreement that are unvested
and unpaid as of such Record Date. Payments pursuant to this Section 4 are
subject to tax withholding.

 

5. Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process. The Grantee
acknowledges and agrees that, with respect to each Restricted Stock Unit
credited to his/her Account, the Grantee has no voting rights with respect to
the Company unless and until such Restricted Stock Unit is settled in RSU Shares
pursuant to Section 3(a) hereof.

 

6. Compliance with Laws and Regulations. The issuance and transfer of RSU Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Stock may be listed at the
time of such issuance or transfer. Prior to the issuance of any RSU Shares, the
Company may require that the Grantee (or the Grantee’s legal representative upon
the Grantee’s death or Disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.

 

7. No Right to Continued Employment or Additional Awards. By signing below, the
Grantee acknowledges and agrees that the Award he/she has been awarded under the
Plan, and any other awards the Company may grant in the future to the Grantee,
even if such awards are made repeatedly or regularly, and regardless of their
amount, (a) are wholly discretionary, are not a term or condition of employment
and do not form part of a contract of employment, or any other working
arrangement, between the Grantee and the Company or any Subsidiary, as
applicable, (b) do not create any contractual entitlement to receive future
awards or to continued employment, and (c) do not form part of salary or
remuneration for purposes of determining pension payments or any other purposes,
including, without limitation, termination indemnities, severance, resignation,
redundancy, bonuses, long-term service awards, pension or retirement benefits,
or similar payments, except as otherwise required by applicable law.

 

8. General Assets. All amounts credited to the Grantee’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Grantee’s interest in the Account shall make the Grantee only a
general, unsecured creditor of the Company.

 

9. Rights as Shareholder. Upon and following the Vesting Date, the Grantee shall
be the record owner of the RSU Shares unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights). Prior to the Vesting Date,
the Grantee shall not be deemed for any purpose to be the owner of the shares of
Common Stock underlying the Restricted Stock Units subject to the Award.

 

3



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of law principles.

 

11. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.

 

12. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

13. Tax Withholding. Upon settlement of the Award in accordance with
Section 3(a) hereof, the Grantee shall recognize taxable income in respect of
the Award and the Company or a Subsidiary, as applicable, shall report such
income to the appropriate taxing authorities in respect of the Award as it
determines to be necessary and appropriate. The Company shall have the right to
deduct from any payment to be made pursuant to the Plan the amount of any taxes
required by law to be withheld therefrom, or to require the Grantee to pay to
the Company or a Subsidiary, as applicable in cash such amount required to be
withheld prior to the issuance or delivery of any shares of Common Stock. At the
discretion of the Committee, such taxes may be paid by (a) delivering previously
owned shares of Common Stock or (b) having the Company retain shares which would
otherwise be delivered upon exercise or payment of Awards or (c) any combination
of a cash payment or the methods set forth in (a) and (b) above.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

15. Data Privacy. In order to facilitate the administration of the Grantee’s
participation in the Plan, it will be necessary for the Company to collect,
hold, and process certain personal information about the Grantee. As a condition
of the Award, the Grantee consents to the Company collecting, holding and
processing personal data and transferring such data to third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan.

 

  (a) The Data Recipients will treat the Grantee’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Grantee’s participation in the Plan and
will take reasonable measures to keep the Grantee’s personal data private,
confidential, accurate and current.

 

4



--------------------------------------------------------------------------------

  (b) Where the transfer is to a destination outside the European Economic Area,
the Company shall take reasonable steps to ensure that the Grantee’s personal
data continues to be adequately protected and securely held. Nonetheless, by
signing below, the Grantee acknowledges that personal information about the
Grantee may be transferred to a country that does not offer the same level of
data protection as the Republic of Ireland.

 

  (c) The Grantee may, at any time, view his/her personal data, require any
necessary corrections to it or withdraw the consents herein in writing by
contacting the Company.

 

16. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

17. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MAX CAPITAL GROUP LTD.

By:

 

 

Name:

Title:

Date:

GRANTEE

By:

 

 

Name:

Date:

 

6



--------------------------------------------------------------------------------

EXHIBIT A

[Attach copy of Plan]

 

7